IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


DANA M. BARNES                               *
6300 Brooke Jane Drive
Clinton, Maryland 20735                      *
(mailing address)
                                             *
       Plaintiff
                                             *
v.                                                   Case No:    8:20-CV-01887
                                             *
ARNEIL D. BARNES
10826 Nautica Place                          *
White Plains, Maryland 20695
(mailing address)                            *

       Defendant                             *

*      *       *   *    *    *    *   *    *     *  *    *                                  *
               MOTION TO COMPEL PRODUCTION OF INFORMATION

       Plaintiff, DANA M. BARNES (“Plaintiff”), through undersigned counsel, Christopher R.

Wampler, Esq. and Wampler & Souder, LLC, and moves this Honorable Court to Compel the

Production of Information Under the Federal Privacy Act 5 U.S.C. §552(a) concerning the

Defendant, ARNEIL D. BARNES (“Defendant”), from the Washington Metropolitan Area Transit

Authority (“WMATA”) and as cause for this Motion states:

       1. Plaintiff is currently involved in a divorce proceeding with Defendant, Case No.: C-08-

FM-20-000267 in the Circuit Court for Charles County, Maryland.

       2. As part of this proceeding, Plaintiff is seeking support and a division of retirement

benefits.

       3. That information concerning employment pay and benefits received by Defendant is

discoverable information.
       4. That on or about the 1st day of June, 2020, Washington Metropolitan Area Transit

Authority (“WMATA”) was served with a state court Subpoena and a Notice of Deposition Duces

Tecum requesting that a custodian of records designated by that agency produce “1. All payroll

records of Arneil D. Barnes, residing at 10826 Nautica Place, White Plains, Maryland 20695. 2.

All records of retirement benefits for Arneil D. Barnes. 3. All records of work related benefits for

Arneil D. Barnes.” Attached hereto and incorporated herein by referenced as Exhibit “1” is a copy

of this Subpoena and Notice of Deposition Duces Tecum.

       5. That WMATA refused to provide information requested in this Subpoena and Notice of

Deposition Duces Tecum asserting that the Subpoena did not provide WMATA with the authority

to release records to Plaintiff. WMATA refused to provide the requested information, and asked

Plaintiff to comply with the privacy act, and any act applicable to the taking of foreign depositions.

Furthermore, it refused to answer a question when it was asked whether it sought a federal court

order. (See attached e-mail stream “Exhibit 2”).

       6. The deposition sought production of information in Montgomery County, Maryland.

WMATA is part of a three-state compact, inclusive of the State of Maryland. WMATA engages

in business in Montgomery County, Maryland and receives income Montgomery County,

Maryland. Thus, it may be deposed in Maryland. See Maryland Rule 2-413(a)(1) and is subject to

laws concerning production of information there.

       7. Defendant is in default. An ex parte hearing was scheduled. Plaintiff needs to promptly

acquire information, and she should not be subjected to a puzzling quest for information which is

ordinarily obtained and necessary in every domestic relations case.

       8. That pursuant to the provisions of 5 U.S.C. §552a(b)(11), a court of competent

jurisdiction may order the production of this information.



                                                   2
       9. That this Motion and Proposed Order are being served on Defendant in proper person.

Defendant has not retained counsel in the above referenced divorce proceeding.

       WHEREFORE, Plaintiff, DANA M. BARNES, respectfully requests that this Honorable

Court compel the Washington Metropolitan Area Transit Authority to produce all payroll records,

records of any employment compensation, records of employment benefits and retirement benefits,

including pensions, 401k, Long Term Savings Plans, Thrift Savings Plans and the like for

Defendant, ARNEIL D. BARNES, from July 2015 to the present.

                                                   Respectfully submitted,

                                                   /s/ Christopher R. Wampler
                                                   Christopher R. Wampler, Esq.
                                                   (Bar No.05461)
                                                   Attorney for Plaintiff
                                                   Wampler & Souder, LLC
                                                   12114 B Heritage Park Circle
                                                   Silver Spring, MD 20906
                                                   Phone: (240) 833-2284
                                                   Fax: (301) 942-8296
                                                   Email: cwampler@wandsfirm.com


                               CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 22nd day of June 2020, a copy of the foregoing Motion
to Compel Production of Information was sent via first-class mail to:
   Arneil D. Barnes
   10826 Nautica Place
   White Plains, Maryland 20695
   Defendant

   Michael Ferrari
   600 Fifth Street, NW
   Washington D.C. 20001
   WMATA Associate Counsel
                                                   /s/ Christopher R. Wampler
                                                   Christopher R. Wampler, Esq.


                                               3
